Citation Nr: 0901349	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant is seeking entitlement to VA death benefits as 
the surviving spouse of an individual who she claims had 
service in the United States Armed Forces, Far East (USAFFE), 
during World War II.  The decedent's service has not been 
verified by the National Personnel Records Center (NPRC).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, which held that the appellant did not have 
legal entitlement to VA death benefits because the decedent 
did not have qualifying military service.  

On her June 2007 substantive appeal, via VA Form 9, the 
appellant indicated she wanted to testify before a Veterans 
Law Judge at a hearing in Washington, DC.  In July 2008, the 
Board sent the appellant a letter requesting she clarify 
whether she still wanted a hearing and, if so, what type of 
hearing she wanted.  The July 2008 letter also informed the 
appellant that, if a response were not received within 30 
days, the Board would assume she no longer wanted a hearing 
and proceed with her appeal.  To date, no response has been 
received from the appellant with respect to a hearing.  The 
Board finds that all due process has been satisfied with 
respect to the appellant's right to a hearing.  


FINDINGS OF FACT

1.  In February 1999, the National Personnel Records Center 
certified that the decedent did not have service as a member 
of the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the U. S. Armed Forces.  

2.  In a March 1999 determination, the appellant's claim of 
entitlement to basic eligibility for VA death benefits was 
denied.  The appellant did not appeal that decision, and it 
became final.

3.  Since the March 1999 determination, evidence which is 
new, which relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim, has not been received.  


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA death benefits 
have not been met.  38 U.S.C.A. §§ 101(2), 107, 1521 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2008).

2.  The March 1999 RO determination denying basic eligibility 
for VA death benefits is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2008).

3.  New and material evidence has not been received with 
respect to the claim of basic eligibility for VA death 
benefits, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in September 2007 which fully addressed all 
required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate her claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the notice letter provided 
to the appellant in September 2007 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element required to establish eligibility to 
VA death benefits that was found insufficient in the previous 
denial.  

The Board notes the September 2007 notice letter was not sent 
before the initial RO decision in this matter.  The Board 
finds, however, that this error was not prejudicial to the 
appellant because the actions taken by VA have essentially 
cured the error in the timing of notice.  In December 2006, 
the RO sent the appellant a letter informing her of the 
information and evidence needed to substantiate a claim for 
VA death benefits, including dependency and indemnity 
compensation (DIC) benefits and non-service-connected death 
pension.  The December 2006 letter informed the appellant of 
her opportunities to submit additional evidence in support of 
her claim.  Subsequently, a June 2007 SOC provided her with 
yet an additional 60 days to submit more evidence.  Thus, 
although the December 2006 letter did not provide the 
appellant with specific information related to her request to 
reopen a previously denied claim and the appellant's claim 
was not readjudicated after complete notice was provided, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as and effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  Since the claim herein is being 
denied, such issues are moot.  Moreover, the information 
required by Dingess was included in a May 2008 letter.

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of her claim, because the 
evidentiary record contains verification from the NPRC 
regarding the decedent's military service.  It is therefore 
the Board's conclusion that no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

As noted, the appellant is seeking entitlement to VA benefits 
as the surviving spouse of an individual who is alleged to 
have had service in the USAFFE during World War II.  The 
appellant's claim was initially denied by the RO in March 
1999, and she is now seeking to reopen the previously denied 
claim.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The appellant herein claims entitlement to DIC, which is 
payable to a veteran's surviving spouse, child, or parent 
because of a service-connected death of a veteran.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, DIC, or burial benefits, VA may accept evidence 
of service submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  However, where the appellant 
does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of 
service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

Turning to the merits, basic eligibility to VA death benefits 
was denied by the RO in a March 1999.  At that time, the RO 
considered the appellant and decedent's marriage certificate 
and a May 1996 Certification from the Armed Forces of the 
Philippines, which showed the decedent received pay for 
service in "beleaguered" status from December 1941 to April 
1942, and as a prisoner of war (POW) during April 1942.  The 
RO also considered a Certification from the NPRC dated 
February 1999, which reflects that the decedent did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

The RO denied the appellant's claim on the basis that she did 
not have legal entitlement to the benefits sought because the 
decedent did not have the required military service to be 
eligible for VA benefits.  The appellant did not appeal the 
RO's determination; therefore, the March 1999 determination 
became final.  See 38 U.S.C.A. § 7105.  

Since the March 1999 determination, the new evidence that has 
been submitted in support of this claim includes an Affidavit 
for Philippine Army Personnel, authenticated in October 1994, 
which shows the decedent was a member of the USAFFE from 
December 14, 1941, to January 31, 1942.  Also submitted were 
letters and claims forms for benefits from the Philippine 
Veterans Affairs Office, as well as a response from the 
Philippine Veterans Affairs Office requesting valid proof of 
the appellant's marriage to the decedent.  

While the evidence above is new, in that it was not of record 
at the time of the last final decision, the Board finds the 
evidence is not material because it does not raise a 
reasonable possibility of substantiating the claim.  In this 
regard, while the appellant submitted an Affidavit from the 
Philippine Army showing service in the USAFFE from December 
1941 to January 1942, this document, and all other documents 
submitted by the appellant in support of her claim, do not 
meet the first requirement of 38 C.F.R. § 3.203(a) as they 
were not issued by a United States service department.  
Indeed, the appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge from the U. S. Armed Forces 
showing active duty service in the U.S. Armed Forces.  

Moreover, the appellant has provided no further evidence 
which would warrant a request for re-certification from the 
service department regarding the decedent's service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  In this 
regard, the Board notes the evidentiary record contains 
certifications from the NPRC, dated in February and March 
1999, which certify that the decedent did not have service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  These certifications are binding on VA, and VA 
has no authority to change or amend the finding.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  

The Board does not doubt the appellant sincerely believes she 
is entitled to death benefits as the surviving spouse of the 
decedent.  However, the facts are not in dispute in this 
case.  The decedent did not have qualifying service in the 
United States Armed Forces, he is not a "veteran" for VA 
benefits purposes, and thus, the appellant is not eligible 
for death benefits under the laws administered by VA.  The 
appellant has not submitted any new, valid evidence showing 
the decedent had service which qualifies for VA benefits. 

In view of the foregoing, the Board finds that the evidence 
received in conjunction with the claim to reopen is not new 
and material, and does not serve to reopen the claim of 
eligibility for VA death benefits.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, we must conclude that no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim of basic eligibility for VA death benefits is not 
reopened, and the appeal is accordingly denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


